Citation Nr: 1625250	
Decision Date: 06/23/16    Archive Date: 07/11/16

DOCKET NO.  12-16 620A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for a left eye disorder.

2.  Entitlement to an initial compensable evaluation for a hernia repair prior to July 1, 2010, and in excess of 10 percent thereafter.


REPRESENTATION

Veteran represented by:	Illinois Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran 



ATTORNEY FOR THE BOARD

M. Sopko, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1990 to February 1997.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO).  This decision denied service connection for six issues.  The Veteran disagreed with each denial in November 2009.  The RO subsequently granted service connection for three of these issues, which constituted full grants of the benefits sought.  Of the three remaining issues, the Veteran perfected his appeal for the two issues which appear on the title page.  

The hernia issue is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran injured his left eye during service.  This caused his current eye disorder.


CONCLUSION OF LAW

The criteria for service connection for a left eye disorder have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).




REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  

The United States Court of Appeals for the Federal Circuit has held that a Veteran must satisfy a three-element test to establish service connection.  Specifically, the Veteran must show (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service (the "nexus" requirement).  Walker v. Shinseki, 708 F.3d. 1331, 1333 (Fed. Cir. 2013) (citing Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004))).

A VA examiner diagnosed the Veteran with "status post lid/tear duct repair" and "dry eye" in August 2014, satisfying the first prong of the service connection claim.  The RO found the Veteran did not meet the current disability requirement because it only considered his visual acuity.  However, the Board finds that the above diagnosis, when viewed through the lens of the discussion below, contradicts the RO's finding.

As for the second prong, the Veteran testified that a thumbnail scratched his eye, which necessitated surgery.  The 2014 examiner noted the service treatment records (STRs) confirm a January 1992 upper eyelid surgery.  The STRs state the right eyelid was operated on, while the Veteran has consistently maintained, including at his February 2016 Board hearing, that it was his left eyelid.  The December 2011 VA examiner noted the discrepancy between the STRs and the Veteran's assertion, but found the "unilaterality of the complaints lends credibility" to the claim.  Given the foregoing, it is clear the second prong of the service connection claim is met.  The case turns on whether the in-service surgery caused the current left eye disorder.

The evidence regarding the third prong of the service connection claim - medical nexus - consists of VA examiner's opinions in December 2011 and August 2014.  The 2011 examiner opined that the claimed condition was at least as likely as not due to the surgery because eye discharge, which the Veteran experiences, "would be consistent with a poor position or blockage of the tear duct."  The 2014 examiner opined that, given the Veteran's reported symptoms, "it is as likely as not that current condition is with impact from previous service incident," i.e., the thumbnail scratch, to which the Veteran testified.  With these two positive nexus opinions, the third prong of a service connection claim is satisfied.  

With all three prongs met, the Board grants the claim.


ORDER

Service connection for a left eye disorder is granted.


REMAND

VA last examined the Veteran's hernia residuals in December 2011.  The undersigned finds, pursuant to the Veteran's 2016 testimony, that the Veteran merits a new examination to determine the current severity of the residuals.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all VA treatment records from the Danville and Peoria VA facilities dated after February 2012, the date of the latest records in the electronic claims file.

2.  Schedule the Veteran for a VA examination to determine the current severity of all residuals of his ventral hernia repair.  The AOJ should determine if a separate skin examination is required.  The AOJ is advised that the focus should not be limited solely to the Veteran's scarring but should consider all residuals.

For purposes of reporting scarring: 

Identify the number of scars the Veteran has because of his hernia operations.  VA has found he has one scar, and he is rated for one scar.  However, he testified he has two scars (p. 5 of hearing transcript).  

For purposes of reporting other hernia residuals:

In addition to the normal hernia examination protocols, the examiner is advised to expressly report whether the Veteran needs a belt to support himself, as he stated he does (p. 6 of hearing transcript).

3.  Then readjudicate the appeal.  If the claims remain denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

______________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


